Citation Nr: 0926423	
Decision Date: 07/15/09    Archive Date: 07/22/09

DOCKET NO.  07-17 087A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a tongue thrusting 
condition.


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1999 to August 
2005.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for a tongue thrusting condition.  In May 
2008, the Board remanded the claim for additional 
development. 

The appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C.  

REMAND

Additional development is necessary prior to further 
disposition of the claim. 

The Board remanded this claim in May 2008 for the purpose of 
obtaining a diagnosis of a tongue thrusting condition, as 
well as an opinion at to the etiology any diagnosed disorder.  
The remand also requested that the examiner provide an 
opinion as to whether any diagnosed disorder was congenital 
or developmental in nature.  

On September 2008 VA examination, the Veteran reported that 
she had been diagnosed with a tongue thrusting condition five 
or six years previously, while in service in Japan.  She was 
noted to have been fitted with a dental retainer in 2007 to 
resolve the problem, which she felt was still active.  The 
examiner, however, felt that he was not qualified to provide 
a diagnosis of a tongue thrusting disorder or an opinion as 
to its etiology.  He explained that the disorder was dental 
or therapeutic in nature and should instead be evaluated by a 
dental examiner.  He did, however, state that he thought the 
disorder had its onset in service.  

On January 2009 VA dental examination, the examiner found no 
current diagnosis of tongue thrusting and felt that the 
change in the Veteran's anterior teeth was related to post 
orthodontic treatment relapse, which was common when a 
retainer was not worn.  In so stating, the examiner addressed 
only the current status of the Veteran's teeth, and did not 
address her complaints and history of tongue thrusting, which 
is the basis of the Veteran's claim.  In his opinion, he did 
not address her statements that she had been diagnosed with 
tongue thrusting while in service, that the condition had 
continued post-service, and that she had sought treatment by 
means of a retainer for the condition in 2007.  He 
additionally did not provide an etiological opinion as to the 
Veteran's condition, nor did he address whether the condition 
was congenital or developmental, as the May 2008 remand 
requested.  The examiner's failure to address these questions 
renders the examination inadequate for rating purposes.  
Stegall v. West, 11 Vet. App. 268 (1998).  As it remains 
unclear to the Board the exact nature of the Veteran's 
condition and whether it is related to or aggravated by her 
service, the Board finds that a remand for an additional 
opinion is necessary.  38 C.F.R. § 3.159(c)(2) (2008).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for the 
appropriate VA examination for the 
purpose of ascertaining the nature and 
etiology of any tongue thrusting 
condition.  The claims file must be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination.  The examiner must indicate 
in the examination report that the claims 
file was reviewed. Specifically, the 
examiner should provide the following 
opinions:

a)  Diagnose any current tongue 
thrusting condition and approximate 
date of onset.  The examiner should 
specifically consider the Veteran's 
complaints of tongue thrusting 
throughout the pendency of the 
appeal, her reported in-service 
diagnosis of tongue thrusting, and 
her post-service use of a retainer 
for a dental condition.  Dalton v. 
Nicholson, 21 Vet. App. 23 (2007) 
(holding that an examination was 
inadequate where the examiner did 
not comment on the veteran's report 
of in-service injury but relied on 
the absence of evidence in the 
service medical records to provide a 
negative opinion).

b)  State whether any current tongue 
thrusting condition is considered to 
be a disability, differentiating 
between whether it is a medical 
disability or a dental disability.  
The examiner should also state 
whether it is a congenital or 
developmental disability.  If it is 
not considered to be a disability, 
such a determination should also be 
stated and the rationale explained. 

c)  Provide an opinion as to whether 
it is as least as likely as not (50 
percent probability or greater) that 
any currently diagnosed tongue 
thrusting condition is related to 
the Veteran's period of active 
service.  The examiner should also 
offer an opinion as to whether it is 
at least as likely as not (50 
percent probability or greater) that 
any tongue thrusting condition pre-
existed her period of service and 
was aggravated or permanently 
worsened as a result of her service.  

2.  Then, readjudicate the Veteran's 
claim.  If action remains adverse to the 
Veteran issue a supplemental statement of 
the case and allow the appropriate time 
for response.  Then, return the case to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


